Citation Nr: 1547208	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (to include coronary artery disease), claimed as a heart disorder with surgery, to include as due to herbicide exposure.

2.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from January 1962 to March 1966, earning the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran previously submitted a claim of entitlement to service connection for a prostate disorder, which was denied in a May 2006 rating decision.  In June 2010, the RO received a service performance evaluation that had been in existence, but not previously been associated with the claims file.  As this record concerns the Veteran's service on the USS Lowe (Lowe), it is relevant to his claim.  Accordingly, the claim must be reconsidered.  See 38 C.F.R. § 3.156(c) (2015).

This matter was previously remanded by the Board in November 2013 to provide the Veteran with a hearing.  He presented sworn testimony at a hearing before the undersigned in April 2014.  A transcript of that hearing is of record.

This matter was again remanded by the Board in November 2014 to provide the Veteran with an opportunity to identify a more specific time frame during which he recalls the Lowe operating on the inland waterways of South Vietnam.  See November 2014 Board Remand.  A letter was sent to the Veteran in April 2015 asking him to provide this information.  As such, the Board finds substantial compliance with its November 2014 remand directives.  See Stegal v. West, 11 Vet. App. 268 (1998).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the evidence shows that he served on the inland waters of the Republic of Vietnam during the Vietnam era.

2.  The Veteran has not been diagnosed with prostate cancer, and his diagnosed benign prostatic hypertrophy did not have its onset in service, is not etiologically related to service and may not be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).

2.  The criteria for entitlement to service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In this decision, the Board grants service connection for ischemic heart disease.  As this represents a complete grant of the benefit sought, no discussion of VA's duty to notify and assist is necessary with respect to that claim.

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b)(2015).  With regard to the Veteran's claim of service connection for a prostate disorder, the duty to notify was satisfied by way of letters sent to the Veteran in November 2009 and February 2010 that informed him of his duty and the VA's duty for obtaining evidence, explained the evidence and information required to substantiate his claim and met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of this claim.  Relevant to the duty to assist, the Veteran's service treatment records, service personnel records and post service medical records have been obtained.  The Veteran has not identified any records that have not been obtained and considered.

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the Veteran's prostate disorder claim.  An examination is necessary when, among other things, there is an indication that the current disability or symptoms may be associated with the claimant's active service, but there is insufficient evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence that the Veteran's prostate disorder had its onset during service or for many years after his discharge.  Moreover, given that the Veteran's benign prostate hypertrophy is not a condition presumptively associated with herbicide exposure, the evidence does not "indicate" that there "may" be a nexus between his prostate disorder and his military service.  Here, the only evidence that the Veteran's claimed prostate disorder is related to his military service is his own conclusory contentions.  Such evidence is insufficient to warrant a medical examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in connection with his prostate disorder.  

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The VLJ identified the criteria to establish service connection, and asked specific questions directed at identifying relevant evidence to support the Veteran's claims.  See Hearing Tr. at 2, 5, 7-12.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  See id.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim of service connection for a prostate disorder, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this claim.  Thus, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  As such, the Veteran will not be prejudiced as a result of the Board proceeding to an adjudication on the merits.

II.  Service connection

The Veteran seeks service connection for heart disease and a prostate disability, claiming that he was exposed to the herbicide Agent Orange while serving aboard the Lowe in 1965 and 1966.  Specifically, he claims that while aboard the Lowe, he had service on the inland waterways, servicing the gunboats and patrolling the delta areas of South Vietnam.  See Hearing Tr. at 6; see also January 2010 Written Statement; April 2010 Written Statement; Letter received June 2010.  

      A.  Ischemic Heart Disease

The Board finds that service connection should be granted for ischemic heart disease as presumptively due to exposure to Agent Orange while serving in the inland waterways of the Rebuplic of Vietnam.  A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed to certain herbicides, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" in this context has a special meaning.  It includes not only service on land, but also temporary service on the inland waterways within the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR].  Here, the Veteran reports that the Lowe operated on the inland waterways of the Republic of Vietnam in 1965 and 1966, and thus he is entitled to the presumption of exposure.  
 
If a Veteran is presumably exposed to Agent Orange under 38 U.S.C.A. § 1116, there is a presumption of service connection for ischemic heart disease, which includes coronary artery disease.  38 C.F.R. §§ 3.307(a) and 3.309(e).

Affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence of record supports a finding that the Lowe had temporary service on the inland waterways of the Republic of Vietnam while he was aboard, and thus, service connection for ischemic heart disease should be granted on a presumptive basis.  The Veteran testified that while aboard the Lowe, the ship patrolled the delta areas of South Vietnam.  See Hearing Tr. at 6; see also January 2010 Statement.  The Veteran also testified that the Lowe serviced gunboats, providing them with fuel and supplies, after which the gunboats would "go up the rivers."  See Hearing Tr. at 5-6.  This testimony suggests that the Lowe was present in the river delta areas, and thus temporarily on the inland waterways.  See M21-1.IV.ii.1.H.2.a. (defining "inland waterways" to include rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of the Republic of Vietnam).
  
The Board finds the Veteran's testimony credible because it is consistent with the places and circumstances of his service as shown by the service records.  The Lowe was a Destroyer Escort Radar vessel, which is the type known to have provided supplies to the gunboats that patrolled the rivers, canals and delta regions of Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated July 24, 2015.  Although the Lowe was not a ship identified as operating primarily or exclusively on the inland waterways, it has been identified as one with temporary service on the inland waterways.  See id.  Moreover, the service records confirmed that the Veteran was aboard the Lowe and in the official waters of the Republic of Vietnam in August 1965, September 1965, December 1965 and February 1966.  See May 2010 PIES Response.  Although the RO was unable to confirm that the Veteran had in-country service in the Republic of Vietnam, the evidence received through official channels supports the Veteran's testimony concerning the location of the Lowe while he was aboard.  

Additionally, the Veteran submitted a letter he sent to his family in February 1966 describing a specific incident in which the Lowe pursued the enemy close to shore.  See Letter received June 2010.  According to the letter, which was written while the Veteran was still on active duty service, the Lowe launched a smaller boat in pursuit of the enemy, and this boat was fired upon by "people in the jungle just up from the beach."  The Board further notes that the Veteran has been awarded the Combat Action Ribbon, which is awarded to individuals who actively participated in ground or surface combat under enemy fire.  See DD 215, Correction to DD Form 214.  

Thus, based on the totality of the evidence before it and affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence is at least in equipoise on the issue of whether he was present on the inland waters of Vietnam temporarily during his active duty service aboard the Lowe.  Thus, the Board finds that the Veteran's service involved duty or visitation in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii).  As such, he is entitled to the presumption of exposure to Agent Orange as set forth in that section, and is also entitled to presumptive service connection for his ischemic heart disease.

      B.  Prostate Disorder

Notwithstanding the above, the Board finds that service connection is not warranted for the Veteran's prostate disorder, diagnosed as benign prostatic hypertrophy.  While ischemic heart disease is included among the enumerated diseases that have been presumptively linked to herbicide exposure, benign prostatic hypertrophy is not.  See 38 C.F.R. § 3.309(e).  The Board notes that prostate cancer is a presumptive disease linked to herbicide exposure, and is also a "chronic disease" under 38 C.F.R. § 3.309(a).  Nevertheless, there is no evidence that the Veteran has been found to have prostate cancer at any point during the appeal period.  Therefore, service connection cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.309.

Thus, the Veteran must establish entitlement to service connection under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Generally, to establish entitlement to service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Here, service connection for benign prostatic hypertrophy is not warranted because there is no competent evidence showing a nexus between this disorder and the Veteran's military service.  The Veteran's service treatment records do not show any in-service diagnosis of or treatment for a prostate disorder, or complaint of symptoms thought to be associated with a prostate disorder.  Indeed, the evidence shows that his benign prostatic hypertrophy had its onset in 1990 or later, well after the Veteran's separation from service.  See Hearing Tr. at 8, 11; see also November 2002 to May 2009 VA Medical Records.  He has not offered any evidence that he was told by a medical professional that his benign prostate hypertrophy was related to any incident of service, including herbicide exposure.  Finally, there are no medical records in the claims file showing treatment or symptoms dating to service or any proposed relationship between the prostate disability and any incident of service.  Though the Veteran himself contends that his prostate condition is related to herbicide exposure, the Board finds that as a lay person, he is not competent to offer such an opinion.  The etiology of benign prostate hypertrophy is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For these reasons, the evidence does not support a finding of entitlement to service connection for a prostate disorder and as such, the claim is denied.


ORDER

Service connection for ischemic heart disease is granted.

Service connection for a prostate disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


